Per Curiam,
The plaintiff was a passenger on an open summer car, with a central passage-way and transverse seats, and sat at the end of a seat at the side of the car. The car was crowded and passengers were standing on the running boards and in the passageway. She signaled the conductor to stop the car at a regular stopping place. When she saw that her signal was unheeded, she turned her body towards the conductor with her left hand on the seat and her right hand raised to attract his attention. While she was in this position, the car turned into a switch so rapidly as to cause a severe jar that threw her from the car to the road. There was testimony that the car ran onto the switch at a speed of fifteen miles an hour, and that the sudden jar threw down passengers who were standing in the body off the car. Under this testimony she was entitled to go to the jury and the case was submitted with clear and adequate instructions.
*500The contention that there was error in allowing the plaintiff’s family physician to testify to a condition he observed by an examination two years and four months after the accident, cannot be sustained. It appeared from all the testimony that the plaintiff was well before the accident, that she had been severely injured, and that she had been an invalid ever since. The physician testified that his examination disclosed an internal injury of long standing, that might be caused by force or violence, and that in view of the history of the case, he believed it was caused by the accident. The jury was not left to speculate as to the cause of the injury; this testimony connected the present condition of the plaintiff with the cause alleged.
The judgment is affirmed.